 1   KELLER BENVENUTTI KIM LLP
     Tobias S. Keller (#151445)
 2   (tkeller@kbkllp.com
     Peter J. Benvenutti (#60566)
 3   (pbenvenutt@kbkllp.com))
     Jane Kim (#298192)
 4   (jkim@kbkllp.com)
     650 California Street, Suite 1900
 5   San Francisco, CA 94108
     Tel: 415 496 6723
 6   Fax: 650 636 9251

 7   Attorneys for Debtors and Reorganized Debtors

 8                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10

11    In re:                                                Bankruptcy Case No. 19-30088 (DM)

12    PG&E CORPORATION,                                     Chapter 11

13             - and -                                      (Lead Case) (Jointly Administered)

14    PACIFIC GAS AND ELECTRIC                              NOTICE OF HEARING ON
      COMPANY,                                              REORGANIZED DEBTORS’ FIFTH
15                                                          OMNIBUS OBJECTION TO CLAIMS
                                     Debtors.               (DUPLICATE CLAIMS)
16
       Affects PG&E Corporation                            Response Deadline:
17     Affects Pacific Gas and Electric Company            September 8, 2020, 4:00 p.m. (PT)
       Affects both Debtors
18                                                          Hearing Information If Timely Response
      * All papers shall be filed in the Lead Case, No.     Made:
19    19-30088 (DM).                                        Date: September 22, 2020
20                                                          Time: 10:00 a.m. (Pacific Time)
                                                            Place: (Telephonic Appearances Only)
21                                                                 United States Bankruptcy Court
                                                                   Courtroom 17, 16th Floor
22                                                                 San Francisco, CA 94102
23

24

25

26

27

28

 Case: 19-30088          Doc# 8760   Filed: 08/13/20      Entered: 08/13/20 15:27:02    Page 1 of
                                                 8
 1          PLEASE TAKE NOTICE that on January 29, 2019 (the “Petition Date”), PG&E Corporation
     and Pacific Gas and Electric Company, as debtors and reorganized debtors (the “Debtors,” or as
 2   reorganized pursuant to the Plan, the “Reorganized Debtors”) in the above-captioned chapter 11 cases
 3   (the “Chapter 11 Cases”), each filed a voluntary petition for relief under chapter 11 of title 11 of the
     United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
 4   Northern District of California (San Francisco Division) (the “Bankruptcy Court”).

 5          PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will hold a hearing on
     September 22, 2020, at 10:00 a.m. (Pacific Time) (the “Omnibus Hearing”) before the Honorable
 6   Dennis Montali, United States Bankruptcy Judge. Pursuant to the Bankruptcy Court’s Amended
 7   General Order No. 38 In re: Coronavirus Disease Public Health Emergency, dated March 30, 2020,
     the Omnibus Hearing will be conducted telephonically. The courtroom will be closed. All parties
 8   who wish to appear at the Omnibus Hearing must make arrangements to appear telephonically with
     CourtCall at 1−866−582−6878 no later than 4:00 p.m. (Pacific Time) on the day before the Omnibus
 9   Hearing. Further information regarding telephonic appearances via CourtCall can be found on the
     Bankruptcy Court’s website, at the following location: www.canb.uscourts.gov > Rules and
10   Procedures > District Procedures > Policy and Procedure for Appearances by Telephone. Charges
11   have been waived by CourtCall for pro se parties.

12          PLEASE TAKE FURTHER NOTICE that, in addition to any other matters to be heard at the
     Omnibus Hearing, the Bankruptcy Court is scheduled to hear the Reorganized Debtors’ Third Omnibus
13   Objection to Claims, filed on August 13, 2020 [Dkt. No. 8759] (the “Omnibus Objection”).
14
             PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Omnibus
15   Objection must be in writing, filed with the Bankruptcy Court, and served on counsel for the
     Reorganized Debtors at the above-referenced addresses so as to be received by no later than 4:00 p.m.
16   (Pacific Time) on September 8, 2020. Any oppositions or responses must be filed and served as
     described in the Order Approving (A) Procedures for Filing Omnibus Objections to Claims and (B) the
17   Form and Manner of the Notice of Omnibus Objections, entered on July 1, 2020 [Dkt No. 8228] (the
     “Omnibus Objections Procedures Order”). Any relief requested in the Omnibus Objection may
18
     be granted without a hearing if no opposition is timely filed and served in accordance with the
19   Omnibus Objections Procedures Order. In deciding the Omnibus Objection, the Court may
     consider any other document filed in these Chapter 11 Cases and related Adversary Proceedings.
20
            PLEASE TAKE FURTHER NOTICE that a customized Fifth Omnibus Claim Objection
21   Notice in substantially the form attached hereto as Exhibit A has been sent to each of the parties to
     whose Proof(s) of Claim the Reorganized Debtors objected in the Omnibus Objection.
22

23           PLEASE TAKE FURTHER NOTICE that copies of the Omnibus Objection and its
     supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website at
24   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden
     Gate Avenue, San Francisco, CA 94102, or (iii) from the Reorganized Debtors’ notice and claims
25   agent, Prime Clerk LLC , at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll
     free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-mail at:
26   pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents on the
27   Bankruptcy Court’s website.

28

 Case: 19-30088      Doc# 8760      Filed: 08/13/20     Entered: 08/13/20 15:27:02        Page 2 of
                                                8
                                                                                           Page 3




 1   Dated: August 13, 2020           KELLER BENVENUTTI KIM LLP
 2                                     /s/ Peter J. Benvenutti
                                       Peter J. Benvenutti
 3
                                       Attorneys for Debtors and Reorganized Debtors
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 19-30088    Doc# 8760   Filed: 08/13/20   Entered: 08/13/20 15:27:02    Page 3 of
                                           8
 1                                         Exhibit A

 2                            Fifth Omnibus Claim Objection Notice

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 19-30088   Doc# 8760   Filed: 08/13/20   Entered: 08/13/20 15:27:02   Page 4 of
                                          8
 1   KELLER BENVENUTTI KIM LLP                             THE OBJECTION DESCRIBED IN
     Tobias S. Keller (#151445)                            THIS NOTICE ASKS THE COURT TO
 2   (tkeller@kbkllp.com                                   DISALLOW AND EXPUNGE YOUR
     Peter J. Benvenutti (#60566)                          CLAIM(S) IDENTIFIED AS
 3   (pbenvenutt@kbkllp.com))                              “OBJECTED-TO” ON THE
     Jane Kim (#298192)                                    FOLLOWING PAGE OF THIS
 4   (jkim@kbkllp.com)                                     NOTICE. IT DOES NOT SEEK TO
     650 California Street, Suite 1900                     DISALLOW YOUR “SURVIVING
 5   San Francisco, CA 94108                               CLAIM.”
     Tel: 415 496 6723                                     CLAIMANTS RECEIVING THIS
 6   Fax: 650 636 9251                                     NOTICE SHOULD READ THIS
                                                           NOTICE CAREFULLY BECAUSE THE
 7   Attorneys for Debtors and Reorganized Debtors         OBJECTION MAY AFFECT YOUR
                                                           RIGHT TO RECEIVE A
 8                                                         DISTRIBUTION ON YOUR CLAIM IN
                                                           THIS CASE.
 9
                                                           IF YOU HAVE QUESTIONS, PLEASE
10                                                         CONTACT PRIME CLERK, LLC, AT
                                                           (844) 339-4217
11                                                         THE LAST PARAGRAPH OF THIS
                                                           NOTICE EXPLAINS HOW YOU CAN
12                                                         OBTAIN A COMPLETE COPY OF THE
                                                           OBJECTION, AT NO COST TO YOU.
13

14                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
15                                    SAN FRANCISCO DIVISION
16

17    In re:                                           Bankruptcy Case No. 19-30088 (DM)

18    PG&E CORPORATION,                                Chapter 11

19             - and -                                 (Lead Case) (Jointly Administered)

20    PACIFIC GAS AND ELECTRIC                         NOTICE OF THE REORGANIZED DEBTORS’
      COMPANY,                                         FIFTH OMNIBUS OBJECTION TO CLAIMS
21
                                     Debtors.          Response Deadline:
22                                                     September 8, 2020, 4:00 p.m. (PT)
       Affects PG&E Corporation
23     Affects Pacific Gas and Electric Company       Hearing Information If Timely Response Made:
       Affects both Debtors                           Date: September 22, 2020
24                                                     Time: 10:00 a.m. (Pacific Time)
      * All papers shall be filed in the Lead Case,
      No. 19-30088 (DM).                               Place: (Telephonic Appearances Only)
25                                                            United States Bankruptcy Court
26                                                            Courtroom 17, 16th Floor
                                                              San Francisco, CA 94102
27

28

 Case: 19-30088          Doc# 8760   Filed: 08/13/20   Entered: 08/13/20 15:27:02     Page 5 of
                                                 8
 1                                                       [Claimant Name]

 2
                        Objected-To Claim(s)                       Basis for Objection             Surviving Claim
 3
      Date   Claim #    Debtor     Classification   Amount                               Claim #         Amount
 4

 5
             On August 13, 2020, PG&E Corporation and Pacific Gas and Electric Company, as debtors and
 6   reorganized debtors (collectively, the “Debtors,” or as reorganized pursuant to the Plan, the
     “Reorganized Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), filed
 7   their Fifth Omnibus Objection to Claims (the “Omnibus Objection”) with the United States
     Bankruptcy Court for the Northern District of California (San Francisco Division) (the “Bankruptcy
 8   Court”). A full copy of the Omnibus Objection may be obtained at no cost, as provided below.
 9           Any Response (as defined below) to the Omnibus Objection must be filed and
             served upon the Reorganized Debtors’ Counsel by September 8, 2020 (the
10           “Response Deadline”);
11           Any Response must be accompanied by any declarations or memoranda of law any
             responding party wishes to present in support of its position;
12
             If there is no timely Response, the Bankruptcy Court may enter an order granting
13           the Omnibus Objection to your Proof(s) of Claim by default.
14           If you file a timely Response, the Hearing will be held at the date and time shown
             below. If factual disputes are presented by the Objection and the Response, the
15           Hearing will proceed as a status conference; factual disputes will not be decided at
             the Hearing, but at a future evidentiary hearing that may be set at the Hearing.
16           Issues of a purely legal nature, where facts are not in dispute, may be decided at
             the Hearing. See Bankruptcy Local Rule 3007-1.
17
             If you file and serve a timely Response, the date, location and time of the Hearing
18           are:
19                     September 22, 2020 at 10:00 a.m. (Pacific Time)
20                     Courtroom 17, 16th Floor, 450 Golden Gate Ave., San Francisco, CA
21           The Hearing will be held before the Honorable Dennis Montali, United States Bankruptcy
22   Judge. Pursuant to the Bankruptcy Court’s Amended General Order No. 38 In re: Coronavirus
     Disease Public Health Emergency, dated March 30, 2020, the Hearing will be conducted
23   telephonically or by video conference. The courtroom will be closed. All parties who wish to
     appear at the Hearing should refer to the Bankruptcy Court’s website, www.canb.uscourts.gov > Rules
24   and Procedures > District Procedures > Policy and Procedure for Appearances by Telephone, for
     current information about how to appear. Reorganized Debtors’ Counsel will, as a courtesy and on
25
     request, provide by email to those who have filed timely Responses updated information regarding
26   how to attend.

27          These Omnibus Claims Objection Procedures DO NOT APPLY to any proofs of claim
     with respect to (a) FIRE VICTIM CLAIMS or (b) SUBROGATION WILDFIRE CLAIMS.
28

 Case: 19-30088         Doc# 8760              Filed: 08/13/20   Entered: 08/13/20 15:27:02          Page 6 of
                                                           8
                                                                                                        Page 7



             BASIS FOR OBJECTION TO YOUR PROOF(S) OF CLAIM: By the Omnibus
 1   Objection, the Reorganized Debtors seek to disallow one or more of your Proof(s) of Claim (as defined
     therein) listed above as “Objected-To Claim(s)” on the grounds that the designated Proof(s) of Claim
 2   was filed against the wrong Debtor, while the Surviving Claim was filed against the correct Debtor.
     The Reorganized Debtors are not objecting to the Surviving Claim at this time and your Surviving
 3   Claim will NOT be disallowed if the Omnibus Objection is upheld by the Bankruptcy Court, whether
     or not you file a Response to this Omnibus Objection or appear at the Hearing.
 4
             If you do NOT oppose the disallowance of your Objected-To Proof(s) of Claim listed above,
 5   then you do NOT need to file a written Response to this Omnibus Objection and you do NOT need to
     appear at the Hearing. If you do nothing, the Objected-To Claim(s) will be disallowed and the
 6   Surviving Claim will remain as a validly filed Proof of Claim. (The Surviving Claim may be the
     subject of a later objection; should that occur you will be given specific advance notice by mail of that
 7   future objection with information about how you can respond if you dispute it.)
 8           FILING AND SERVICE OF RESPONSE: If you DO oppose the disallowance of your
     Objected-To Proof(s) of Claim listed above, then you MUST file a response (a “Response”), in
 9   writing, with the Bankruptcy Court, and serve it on the counsel for the Reorganized Debtors at the
     above-referenced email addresses so as to be received by no later than 4:00 p.m. (Pacific Time) on
10   September 8, 2020 (the “Response Deadline”): You must file the Response through the Court’s
     electronic case filing (“ECF”) system if you have access to the ECF system; service on the
11   Reorganized Debtors’ Counsel will occur automatically upon ECF filing; and no separate service of
     your Response is required. If you do NOT have access to the ECF system, service must be made by
12   electronic mail to the email addresses of the Reorganized Debtors’ counsel as shown on the Objection,
     and you must arrange for the Response to be filed with the Court within two business days thereafter.
13   If you do not have the ability to serve a Response electronically, the Response must be served by mail,
     express or some other means so either (a) it is actually received by the Reorganized Debtors’ Counsel
14   by the Response Deadline, or (b) it is dispatched not later that the Response Deadline through a postal
     or commercial express service that will make actual delivery not more than two business days after the
15   Response Deadline, and in that case the Claimant must inform the Reorganized Debtors’ counsel by
     email, telephone or facsimile before the Response Deadline of the Claimant’s name and phone number,
16   the number of the Omnibus Objection, and the fact that a paper Response is being delivered by
     express.
17
             CONTENTS OF RESPONSE The Response must, at a minimum, include the following:
18   (i) a caption setting forth the name of the Bankruptcy Court, the name of the Reorganized Debtor, the
     case number and title of the Omnibus Objection to which the Response is directed; (ii) your name, the
19   assigned number(s) of your Proof(s) of Claim, and an explanation for the amount of the Proof(s) of
     Claim; (iii) a concise statement setting forth the reasons why the Bankruptcy Court should not sustain
20   the Omnibus Objection; (iv) a declaration under penalty of perjury of a person with personal
     knowledge of the relevant facts that support the Response; (vi) your name, address, telephone number,
21   and/or the name, address, and telephone number of your attorney and/or designated representative to
     whom counsel for the Reorganized Debtors should serve a reply to the Response, if any; and (vii) the
22   name, address, telephone number, and email address of the party with authority to reconcile, settle, or
     otherwise resolve the Omnibus Objection on your behalf, if any.
23
             If the Bankruptcy Court does not disallow your Objected-To Proof(s) of Claim listed above,
24   then the Reorganized Debtors have the right to object on other grounds to your Proof(s) of Claim at a
     later date. You will receive a separate notice of any such objection.
25
             TO GET COPIES OF THE COMPLETE OBJECTION: Copies of the complete Omnibus
26   Objection and the other pleadings and documents identified herein can be viewed and/or obtained:
     (i) by accessing the Bankruptcy Court’s website at http://www.canb.uscourts.gov [PACER account
27   required], (ii) for free by download from on the Reorganized Debtors’ approved notice and claim
     agent’s website at https://restructuring.primeclerk.com/pge/Home-DocketInfo, or (iii) by mail, for free,
28

 Case: 19-30088      Doc# 8760       Filed: 08/13/20    Entered: 08/13/20 15:27:02        Page 7 of
                                                 8
                                                                                                Page 8



     by calling Prime Clerk LLC at (844) 339-4217 (Toll Free) or by email at pgeinfo@primeclerk.com to
 1   request a complete copy of the Omnibus Objection, including all Exhibits.
 2   Dated: August 13, 2020               KELLER BENVENUTTI KIM LLP
 3                                         /s/ Peter J. Benvenutti
                                           Peter J. Benvenutti
 4
                                           Attorneys for Debtors and Reorganized Debtors
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 19-30088     Doc# 8760     Filed: 08/13/20    Entered: 08/13/20 15:27:02     Page 8 of
                                              8
